In support of its motion to dismiss the appeal herein for failure to file a transcript of the record within the prescribed time, respondent has filed the certificate of the county clerk as required by Rule VI of the Rules of the Supreme Court and District Courts of Appeal. [1] The facts set forth in such certificate are uncontradicted *Page 419 
and it therefrom appears that notice of appeal was filed on October 13, 1931, and that neither a bill of exceptions has been settled as provided by section 650 of the Code of Civil Procedure nor has a transcript been prepared in accordance with the provisions of section 953a of the Code of Civil Procedure. It further appears that the statutory period within which a record on appeal may be prepared and filed under either method has expired. Respondent's motion should therefore be granted (General Motors etc. Corp. v. Holman, 63 Cal.App. 17
[217 P. 1086]; People v. Berkeley Chiropractic College, 103 Cal.App. 139
[283 P. 981]). The appeal is dismissed.
Marks, Acting P.J., and Morton, J., pro tem., concurred.